DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:
Claims 10 and 20 recite the limitation “wherein at least one of” in lines 2 and 2 respectively. For clarification it is recommended to change to “wherein at least one of:”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 and 17-20 recite the limitations “the reference signal resource detected,” “the candidate reference signal resource set,” “the channel quality,” “the reference signal,” “the reference signal resource,” and “the preset threshold in each of their final three lines (occurs twice in both claims 10 and 20).  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis for all these limitations could be found in claims 6 and 16, but none of claims 7-10 and 17-20 depend upon claims 6 or 16. 
Claims 8-9 and 18-19 recite limitations A and B or C. The breadth of the claims is unclear. That is to say, it is unclear whether the claims recite (A and B) or C or A and (B or C). For examining purposes, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. WO 2016/165128 A1 in view of Takahashi et al. US 2020/0076556 A1 (hereinafter referred to as “Takahashi”). WO 2016/165128 was cited by the applicant in the IDS received 1 September 2020.
NOTE: Zhang et al. US 2018/0042000 A1 (hereinafter referred to as “Zhang”) will be used as a translation for reference purposes. Zhang was cited by the applicant in the IDS received 1 September 2020.
	As to claims 1 and 11, Zhang teaches a terminal device (¶¶177 and 637; figures 2 and 24: UE), comprising:
a memory (¶639; figure 24: memory);
a processor coupled to the memory (¶640; figure 24: processor) that is configured to determine that communication on a first downlink resource fails (¶201: “the UE determines that the primary beam becomes abnormal”), wherein the first downlink resource is a resource configured by a network device for the terminal device (¶195: the primary beam is configured by the base station); and
a transceiver coupled to the processor (¶645; figure 24: transmitter) that, is configured to send first indication information to the network device on a first uplink resource, wherein the first indication information is used to indicate that the communication on the first downlink resource fails (¶257: UE indicates on a resource that the primary beam fails), wherein the first uplink resource is a resource used to carry second indication information, wherein the first uplink resource is a resource allocated by the network device to the terminal device (¶257: UE also indicates whether a secondary beam fails on the same resource), wherein lengths of respective information bits of the second indication information and the first indication information are the same, but status bits of the respective information bits of the first indication information and the second indication information are different (¶257: UE indicates the primary or secondary beam fails, (i.e. the bit lengths are the same but the contents/status bits are different)), so that the first uplink resource that is allocated to carry the second indication information that is other than the first indication information is reused to report that the communication on the first downlink resource fails to a base station in a timely manner, and to reduce a resource overhead (¶¶257 and 259-260: the first beam report message carries both primary beam ID and secondary beam ID achieving time and resource reuse/reduction benefits).
Although Zhang teaches “A terminal device…to reduce a resource overhead,” Zhang does not explicitly disclose “wherein the first indication information…the first downlink resource fails”.
However, Takahashi teaches wherein the first indication information comprises N1 pieces of second index information and N1 pieces of second quality information, wherein the second index information is used to indicate an index of a second reference signal resource, wherein the second quality information includes quality information of a reference signal carried on the second reference signal resource, and N1 second reference signal resources indicated by the N1 pieces of second index information belong to a same reference signal resource group, and wherein N1 is a positive integer greater than 1 and less than or equal to N (¶¶156-157, 185-187, 196-197, and 202: indices of beam pair links indicated with quality information of each beam pair link, the quality information such as RSRP indicating quality information of the respective reference signals received on the respective beam link pairs), wherein the N1 pieces of second index information comprise at least two pieces of same second index information that are used to indicate that the communication on the first downlink resource fails (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including quality information over multiple continuous timings and/or satisfying multiple thresholds via filtered quality information (e.g. filtered RSRP) corresponding to the same beam pair link index).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve upon the device described in Zhang by including “wherein the first indication information…the first downlink resource fails” as taught by Takahashi because it would provide the device of Zhang with the enhanced capability of providing quality information over multiple continuous timings compared to multiple thresholds for the beam link pairs (Takahashi, ¶¶156-157, 185-187, 196-197, and 202).
As to claims 3 and 13, Zhang in view of Takahashi teaches the terminal device according to claim 11. Takahashi further teaches wherein the second indication information includes beam state information periodically or semi-persistently reported by the terminal device (¶257), wherein the beam state information comprises N pieces of first index information and/or N pieces of first quality information (¶254), wherein the first index information is used to indicate an index of a first reference signal resource (¶253), wherein the first quality information includes quality information of a reference signal carried on the first reference signal resource, wherein the first reference signal resource is used for a beam measurement (¶253), and wherein N is a positive integer greater than or equal to 1 (¶257).
As to claims 4 and 14, Zhang in view of Takahashi teaches the terminal device according to claim 11. Takahashi further teaches wherein the N pieces of first index information belong to a same reference signal resource group or belong to M reference signal resource groups (¶253), and wherein at least one of any two of the N pieces of first index information are different or indexes of any two of the M reference signal resource groups are different (¶253), and wherein M is an integer greater than 1 and less than or equal to N (¶257).
As to claims 6 and 16, Zhang in view of Takahashi teaches the terminal device according to claim 11. Takahashi further teaches wherein the second reference signal resource is associated with a beam that is determined by the terminal device and that is used to restore communication between the terminal device and the network device (¶¶216, 257, and 610-611).
As to claims 7 and 17, Zhang in view of Takahashi teaches the terminal device according to claim 11.
Although Zhang in view of Takahashi teaches “The terminal device according to claim 11,” Zhang in view of Takahashi does not explicitly disclose “the at least two pieces…the preset threshold”.
However, Takahashi further teaches the at least two pieces of the same second index information are used to indicate the beam that is determined by the terminal device and that is used to restore the communication between the terminal device and the network device (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including quality information over multiple continuous timings and/or satisfying multiple thresholds via filtered quality information (e.g. filtered RSRP) corresponding to the same beam pair link index), or the at least two pieces of the same second index information are used to indicate an index of the reference signal resource detected by the terminal device in the candidate reference signal resource set, and wherein the channel quality of the reference signal carried on the reference signal resource is higher than the preset threshold (¶¶156-157, 185-187, 196-197, and 202: multiple quality information corresponding to same index is a result of terminal monitoring NR-PDCCH in the downlink region associated with beam pair links, and upon satisfying threshold(s), the quality information indicates that the quality (e.g., RSRP) is higher than the threshold).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve upon the device described in Zhang in view of Takahashi by including “the at least two pieces…the preset threshold” as further taught by Takahashi for the same rationale as set forth in claim 11 (Takahashi, ¶¶156-157, 185-187, 196-197, and 202).
As to claims 8 and 18, Zhang in view of Takahashi teaches the terminal device according to claim 11.
Although Zhang in view of Takahashi teaches “The terminal device according to claim 11,” Zhang in view of Takahashi does not explicitly disclose “the N1 pieces of second quality information…the preset threshold”.
However, Takahashi further teaches the N1 pieces of second quality information comprise at least two pieces of same second quality information, and wherein at least one of the at least two pieces of the same second quality information are used to indicate that the communication on the first downlink resource fails (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including same quality information over multiple continuous timings and/or satisfying multiple thresholds via filtered quality information (e.g. filtered RSRP) corresponding to the same beam pair link index), and
the at least two pieces of the same second quality information are used to indicate information about the beam that is determined by the terminal device and that is used to restore the communication between the terminal device and the network device (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including same quality information over multiple continuous timings and/or satisfying multiple thresholds via filtered quality information (e.g. filtered RSRP) corresponding to the same beam pair link index), or
the at least two pieces of the same second quality information are used to indicate quality information of the reference signal resource detected by the terminal device in the candidate reference signal resource set, wherein the channel quality of the reference signal carried on the reference signal resource is higher than the preset threshold (¶¶156-157, 185-187, 196-197, and 202: multiple same quality information corresponding to same index is a result of terminal monitoring NR-PDCCH in the downlink region associated with beam pair links, and upon satisfying threshold(s), the same quality information indicate that the quality (e.g., RSRP) is higher than the threshold).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve upon the device described in Zhang in view of Takahashi by including “the N1 pieces of second quality information…the preset threshold” as further taught by Takahashi for the same rationale as set forth in claim 11 (Takahashi, ¶¶156-157, 185-187, 196-197, and 202).
As to claims 9 and 19, Zhang in view of Takahashi teaches the terminal device according to claim 11.
Although Zhang in view of Takahashi teaches “The terminal device according to claim 11,” Zhang in view of Takahashi does not explicitly disclose “the N1 pieces of second quality information…the preset threshold”.
However, Takahashi further teaches the N1 pieces of second quality information comprise at least one piece of lowest-value second quality information, and wherein at least one of the at least one piece of the lowest-value second quality information is used to indicate that the communication on the first downlink resource fails (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including best quality value), and
the at least one piece of the lowest-value second quality information is used to indicate information about the beam that is determined by the terminal device and that is used to restore the communication between the terminal device and the network device (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including best quality value), or
the at least one piece of the lowest-value second quality information is used to indicate quality information of the reference signal resource detected by the terminal device in the candidate reference signal resource set, wherein the channel quality of the reference signal carried on the reference signal resource is higher than the preset threshold (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including best quality value satisfying a threshold value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve upon the device described in Zhang in view of Takahashi by including “the N1 pieces of second quality information…the preset threshold” as further taught by Takahashi for the same rationale as set forth in claim 11 (Takahashi, ¶¶156-157, 185-187, 196-197, and 202).
As to claims 10 and 20, Zhang in view of Takahashi teaches the terminal device according to claim 11.
Although Zhang in view of Takahashi teaches “The terminal device according to claim 11,” Zhang in view of Takahashi does not explicitly disclose “any two of the N1 pieces…the preset threshold”.
However, Takahashi further teaches any two of the N1 pieces of second index information are the same, and wherein at least one of
the any two pieces of same second index information are used to indicate that the communication on the first downlink resource fails (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including quality information over multiple continuous timings and/or satisfying multiple thresholds via filtered quality information (e.g. filtered RSRP) corresponding to the same beam pair link index), and
the any two pieces of the same second index information are used to indicate the beam that is determined by the terminal device and that is used to restore the communication between the terminal device and the network device (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including quality information over multiple continuous timings and/or satisfying multiple thresholds via filtered quality information (e.g. filtered RSRP) corresponding to the same beam pair link index), or the any two pieces of the same second index information are used to indicate the index of the reference signal resource detected by the terminal device in the candidate reference signal resource set, and wherein the channel quality of the reference signal carried on the reference signal resource is higher than the preset threshold (¶¶156-157, 185-187, 196-197, and 202: multiple quality information corresponding to same index is a result of terminal monitoring NR-PDCCH in the downlink region associated with beam pair links, and upon satisfying threshold(s), the quality information indicates that the quality (e.g., RSRP) is higher than the threshold); or
any two of the N1 pieces of second quality information are the same, and wherein at least one of the any two pieces of same second quality information are used to indicate that the communication on the first downlink resource fails (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including same quality information over multiple continuous timings and/or satisfying multiple thresholds via filtered quality information (e.g. filtered RSRP) corresponding to the same beam pair link index), and
the any two pieces of the same second quality information are used to indicate the information about the beam that is determined by the terminal device and that is used to restore the communication between the terminal device and the network device (¶¶156-157, 185-187, 196-197, and 202: when transmission on current beam pair fails, beam pair link status report/beam recovery request indicates failure with best candidate beam information including same quality information over multiple continuous timings and/or satisfying multiple thresholds via filtered quality information (e.g. filtered RSRP) corresponding to the same beam pair link index), or the any two pieces of the same second quality information are used to indicate the quality information of the reference signal resource detected by the terminal device in the candidate reference signal resource set, and wherein the channel quality of the reference signal carried on the reference signal resource is higher than the preset threshold (¶¶156-157, 185-187, 196-197, and 202: multiple same quality information corresponding to same index is a result of terminal monitoring NR-PDCCH in the downlink region associated with beam pair links, and upon satisfying threshold(s), the same quality information indicate that the quality (e.g., RSRP) is higher than the threshold).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve upon the device described in Zhang in view of Takahashi by including “any two of the N1 pieces…the preset threshold” as further taught by Takahashi for the same rationale as set forth in claim 11 (Takahashi, ¶¶156-157, 185-187, 196-197, and 202).

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Takahashi as applied to claims 1 and 11 above, and further in view of 3GPP R1-1710717 “BSI/CSI Transmission on PUCCH” (hereinafter referred to as “3GPP”). 3GPP was cited by the applicant in the IDS received 12 March 2021.
As to claims 2 and 12, Zhang in view of Takahashi teaches the terminal device according to claim 11.
Although Zhang in view of Takahashi teaches “The terminal device according to claim 11,” Zhang in view of Takahashi does not explicitly disclose “wherein the first uplink resource includes a periodic or semi-persistent physical uplink control channel PUCCH resource”.
However, 3GPP teaches wherein the first uplink resource includes a periodic or semi-persistent physical uplink control channel PUCCH resource (page 1, agreement 1 and page 3, proposal 1: semi-statically configured PUCCH resource).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve upon the device described in Zhang in view of Takahashi by including “wherein the first uplink resource includes a periodic or semi-persistent physical uplink control channel PUCCH resource” as taught by 3GPP because it would provide the device of Zhang in view of Takahashi with the enhanced capability of providing the UE with PUCCH resources for reporting BSI/UCI using periodic or aperiodic PUCCH reporting with Long PUCCH or short PUCCH (3GPP, page 1, agreement 1 and page 3, proposal 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xiao et al., US 2020/0244329 A1 “Methods and Apparatus for Feeding Back and Receiving Channel State Information, and Device and Storage Medium

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469